Citation Nr: 1723523	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  16-50 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death.

2.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to nonservice-connected death pension ( survivor's pension). 

3.  Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army on active duty from March 1951 to March 1954.  He died in March 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket based upon advanced age.    38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  Claims for service connection for the cause of death and entitlement to nonservice-connected death pension were denied in a September 2013 rating decision.  The appellant did not perfect an appeal from this decision.

2.  New and material evidence pertaining to the claim of service connection for the cause of the Veteran's death has not been received since the September 2013 rating decision.

3.  New and material evidence pertaining to the claim of entitlement to nonservice-connected death pension has been received.

4.  The appellant's countable income exceeds the maximum annual pension rate payable to a surviving spouse with no dependents.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for reopening the claim of entitlement to nonservice-connected death pension have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to nonservice-connected death pension have not been met.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.24, 3.271, 3.272, 3.273 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In March 2016, the appellant submitted her claim on a VA Form 21-534EZ, Application for DIC, Death Pension, and/or Accrued benefits.  This standard form satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Post-service VA and private treatment records have been obtained, as well as records from the Social Security Administration (SSA).  The Veteran's service records are unavailable as they are fire-related (i.e., destroyed in a fire at the National Personnel Records Center (CPRC) in St. Louis, Missouri, in 1973).  The appellant is aware of this fact and did not submit any service records that may exist and be in her possession.  Where service records have been lost or destroyed through no fault of the veteran, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In addition to the above evidence, the record also contains the appellant's statements in support of the claims.  The Board has reviewed all lay and medical evidence and concludes that no available outstanding evidence has been identified.  All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  The Board also notes that the appellant has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No additional notice or assistance would aid in substantiating the claims on appeal.  See id. at 1381.

II.  New and Material Evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

A.  Cause of Death

Service connection for the cause of the Veteran's death was denied in a September 2013 decision because a copy of the Veteran's death certificate had not been submitted with the application for benefits.  Later that month, the appellant submitted the Veteran's death certificate and filed a timely notice of disagreement.  The claim was readjudicated in a January 2015 statement of the case and it was denied as the evidence did not show that the primary or contributing causes of the Veteran's death were incurred in or caused by military service.  The appellant did not perfect the appeal to the Board and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  New and material evidence was not received prior to the expiration of the appeal period.  See 38 C.F.R. § 3.156(b).  

Since the prior denial, several pieces of evidence have been associated with the claims file.  In March 2016, the appellant submitted a copy of the Veteran's death certificate.  Also in March 2016, the agency of original jurisdiction (AOJ) requested the Veteran's service records; the response indicated that that the service records were fire-related, and only the Veteran's Form DD 214 was able to be obtained.  Lay statements provided by the appellant in a May 2016 notice of disagreement and October 2016 VA Form 9 pertained to her countable income.

Upon review of this evidence, the Board finds that the copy of the Veteran's death certificate is not new, as it was of record and considered in the prior denial.  The same finding is made as to the Veteran's Form DD 214 and the unavailability of service records.  Lastly, the Board finds that the lay statements provided by the appellant are considered new evidence that was not of record or considered in the prior denial; however, these statements are not material to a claim of service connection for the cause of the Veteran's death.  Information pertaining to the appellant's countable income does not aid in substantiating such a claim.

Accordingly, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 C.F.R. § 3.156.  The request to reopen is denied.

B.  Death Pension

Entitlement to nonservice-connected death pension was denied in a September 2013 decision because a copy of the Veteran's death certificate had not been submitted with the application for benefits.  Later that month, the appellant submitted the Veteran's death certificate and filed a timely notice of disagreement.  The claim was readjudicated in a January 2015 statement of the case and it was denied because the appellant's annual income exceeded the applicable maximum annual pension rate.  New and material evidence was not received prior to the expiration of the appeal period.  See 38 C.F.R. § 3.156(b).  The appellant did not perfect the appeal to the Board and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the prior denial, the appellant submitted a September 2016 VA Form 9, in which she described her medical expenses.

As this evidence of medical expenses not of record or considered in the prior denial, it is new.  As these medical expenses may be deducted from the appellant's countable income, see 38 C.F.R. § 3.272(g), the evidence is also material to the claim.

New and material evidence having been received, the request to reopen the previously denied claim of entitlement to nonservice-connected death pension is granted.  38 C.F.R. § 3.156.  As the AOJ previously considered this claim and the new evidence on the merits in a December 2016 supplemental statement of the case, and given that VA has satisfied its duty to notify and assist the appellant, the Board will proceed to adjudicate this claim on the merits as well.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

III.  Nonservice-connected Death Pension

The appellant seeks entitlement to nonservice-connected death pension.  For the reasons that follow, the Board finds that entitlement to this benefit is not warranted.

As pertinent to this appeal, death pension benefits are available for a surviving spouse pursuant to 38 U.S.C.A. § 1541(a) and its implementing regulation              38 C.F.R. § 3.3(b)(4).  A surviving spouse is entitled to such benefits if two criteria are met.  First, the veteran had qualifying service as defined in § 3.3(a)(3)(i), (ii), and (iii).  Second, the surviving spouse meets the net worth requirements of § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in §§ 3.23 and 3.24.  See M21-1, Part I, Appendix B.  

Pursuant to 38 C.F.R. § 3.271, "[p]ayments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under § 3.272."  Under § 3.272, the following shall be excluded from countable income: welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts; and medical expenses (in excess of 5 percent of the MAPR).  

The appellant's claim to reopen was received on March 11, 2016.  See 38 C.F.R.        § 3.400(r).  The initial annualization period is from March 11, 2016 to March 31, 2017.  As of March 11, 2016, the MAPR for a surviving spouse with no dependents was $8,630.  M21-1, Part I, Appendix B.  The second annualization period is from January 1, 2017 to December 31, 2017.  The MAPR for a surviving spouse with no dependents for this second period is $8,656.  Id.

There is no dispute as to whether the appellant is a surviving spouse or whether the Veteran had qualifying service.  38 C.F.R. § 3.3(b)(4).  Thus, the question of whether the appellant is entitled to nonservice-connected death pension rests on whether she meets the net worth and annual income requirements.  Id. at (iii).  Both net worth and annual income requirements must be met.  The following discussion pertains to the annual income requirement and shows that it is not met.  An analysis of the net worth requirement is, therefore, unnecessary.

For the initial annualization period, SSA records reflect that the appellant received monthly payments of $1,214.80.  When annualized, this benefit totals to $14, 577 per year.  The appellant has no other sources of income.  The evidence shows that the appellant pays the following annual expenses: $1,269 for Medicare Part B; $500 for over-the-counter medications; $240 for donations to civic organizations; and $648 for medical mileage.  The Board notes that donations to civic organizations are not excludable from annual income.  38 C.F.R. § 3.272.  The remaining three medical expenses are each in excess of 5 percent of the MAPR, id. at (g)(2)(iii); therefore, they are excludable from annual income.  The above expenses total to $2,417.  As VA law only allows for reimbursement of medical expenses in excess of 5 percent of the MAPR, that 5 percent must be deducted from the total expense.  The 5 percent amount equals $431 dollars; thus, the total expense of $2,417 is reduced to $1,986.

In calculating the above expenses, the Board notes the following discrepancies.  The Medicare Part B expense of $1,269.00 is less than the annual expense identified by the appellant in the October 2016 VA Form 9.  This difference is due to verification from SSA records, which showed the Medicare Part B monthly premium rate to be $105.80 rather than the $129.00 identified by the appellant.  The medical mileage expense of $648 is greater than the annual expense identified by the appellant in the October 2016 VA Form 9.  This difference is due to the use of a mileage rate of 54.0 cents per mile rather than the 49.5 cents per mile used by the appellant.  

Based on the above discussion, the appellant's annual income of $14,577 is reduced by $1,986 to equal $12,591.  As $12,591 is well above the MAPR of $8,630, the appellant does not meet the annual income requirement set forth in 38 C.F.R.          § 3.3(b)(4)(iii).  Accordingly, nonservice-connected death pension is not warranted for the initial annualization period. 

With regard to the second annualization period, SSA records reflect that the appellant received monthly payments of $1,217.  When annualized, this benefit totals to $14,604.  In terms of deductible expenses, SSA records show that the appellant pays a monthly premium rate of $108 for Medicare Part B.  Annualized, this expense totals to $1,296.  The remainder of the appellant's medical expenses for this partially prospective period have been kept the same as in the analysis for the initial annualization period because there is no indication that they changed; therefore, the appellant is expected to have annual expenses of $500 for over-the-counter medications and $648 for medical mileage.  These three medical expenses are each in excess of 5 percent of the MAPR, 38 C.F.R. § 3.272(g)(2)(iii); therefore, they are excludable from annual income.  The above expenses total to $2,444.  As VA law only allows for reimbursement of medical expenses in excess of 5 percent of the MAPR, that 5 percent must be deducted from the total expense.  The 5 percent amount equals $432 dollars; thus, the total expense of $2,444 is reduced to $2,012.

Based on the above discussion, the appellant's annual income of $14,604 is reduced by $2,012 to equal $12,592.  As $12,592 is well above the MAPR of $8,656, the appellant does not meet the annual income requirement set forth in 38 C.F.R.          § 3.3(b)(4)(iii).  Accordingly, nonservice-connected death pension is not warranted for the second annualization period.


ORDER

The petition to reopen the claim of entitlement to service connection for the cause of the Veteran's death is denied.

The petition to reopen the claim of entitlement to nonservice-connected death pension is granted.

Entitlement to nonservice-connected death pension is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


